DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The finality of the Office action mailed 05/11/2022 is withdrawn.
The Amendment filed May 31, 2022 is acknowledged.
Claims 1-3, 5, 7-9, 11, 14-15, 17, 19-20, 24, 27, 29-30, 36, 38-39 and 43 are pending. Claims 1-3, 7-8, 14-15, 17, 19-20, 27 and 29 are being examined on the merits. Claims 5, 9, 11, 24, 30, 36, 38-39 and 43 are withdrawn.

Response to Arguments
Applicant’s arguments filed May 31, 2022 have been fully considered.
All of the previously made rejections are withdrawn in view of Applicant’s claim 
amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8, 14-15, 17, 19-20, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “(e) detecting the amplification product(s)”. The meaning 
of this limitation is unclear. Specifically, it is not clear if the limitation is referring to the “first RCP(s)” of step (c), or the products resulting from “performing a further amplification reaction to amplify the first RCP(s)” of step (c), or both. 
The Examiner suggests amending the claim to read “(e) detecting the RCP(s) of step (c), the further amplification products of the RCP(s) of step (c), or the restriction cleavage product(s) of step (d) to detect the analyte(s)”.

Claim 1 also recites the limitation “(d) performing … a restriction cleavage step”. The meaning of this limitation is unclear. Specifically, it is unclear what product is being cleaved, however, the specification and drawings (e.g., Fig. 1B, 2B) seem to indicate that it is the RCP(s) that is being cleaved. 
The Examiner suggests amending the claim to read “(d) optionally, performing, during or after step (c), a restriction cleavage step to cleave the RCP concatemer(s)”. 

Claim 1 also recites the limitation (e) “(iii) a … (RO) sequence … wherein any RO sequence in the probe is located 3’ of the analyte-specific reporter sequence and/or a first amplification primer binding site”. The meaning of this limitation is unclear. Specifically, it is unclear what the “and/or” modifies. That is, it is not clear if the “and/or” is intended to require that the padlock probe is required to comprise an RO sequence, and that RO sequence is located either (1) 3’ of the analyte-specific reporter sequence, or (2) 3’ of the first amplification primer binding site, or (3) both. In the alternative, the “and/or” could be construed to require that the padlock probe comprises either (1) an RO sequence located 3’ to the analyte-specific reporter sequence (e.g., Figs. 1B and 2B embodiments) or (2) a first amplification primer binding site for said further amplification reaction (e.g., Fig. 6B embodiment), or (3) both.
In addition, regarding this limitation, if the latter meaning is intended, then the limitation has a further indefiniteness issue in that, e.g., in Fig. 6, it seems that the first amplification primer binding site in the padlock probe would also have to be 3’ to the analyte-specific reporter sequence. That is, Fig. 6A shows the prior art padlock probe with the primer binding sites 5’ of the analyte-specific reporter sequence, and teaches that the prior art padlock probe can amplify the incorrect analyte-specific reporter sequence (as described in the specification, p. 63, ll. 18-30). In contrast, Fig. 6B shows the instant padlock probe where both of the primer binding sites used for subsequent amplification of the RCA product are 3’ of the analyte-specific reporter sequence. Therefore, where the padlock probe comprises a first amplification primer binding site, it is considered an essential feature of the invention that this primer binding site is located 3’ of the analyte-specific reporter sequence.

Claims 2-3, 7-8, 14-15, 17, 19-20, 27 and 29 depend directly or indirectly, and consequently incorporate the indefiniteness issues of claim 1.

Claim 2 recites the limitation “(d) … optionally together with a restriction oligonucleotide which is complementary to and capable of hybridizing to the … (RO) sequence”. The meaning of this limitation is unclear. Specifically, it is unclear how it would be “optional” to include such a sequence, as there is only a single-stranded, linear RCA product (the RCP) in the reaction mixture, and a restriction enzyme cannot cleave a single-stranded nucleic acid. So the ordinary artisan would either need to synthesize the complementary strand (such as by “further amplification”, but this is not comprised within the claim 2 method), or provide a “restriction oligonucleotide” to create a double-stranded structure. Consequently, it seems that the restriction oligonucleotide is required, not optional.

Claim 2 also recites the limitation “(e) … optionally wherein the cleaved monomers are detected … to detect the analyte”. The meaning of this limitation is unclear. Specifically, it is unclear how anything other than the cleaved monomers can be detected, because the detection occurs “after step (d)”, and step (d) is the cleavage step. Therefore, the “amplification product(s)” (i.e. the RCPs: rolling circle amplification products) have been converted to monomers. In addition, claim 2 does not indicate any “further amplification” (an optional feature of claim 1) to generate any “other” amplification products. Thus, the “optionally” language is unclear, since the claim steps prior to the detecting step result only in “cleaved monomers”. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

Claim 8 recites the limitation “(ii) the restriction oligonucleotide is added in excess”. The meaning of this limitation is unclear. Specifically, it is unclear what “in excess” is referencing (i.e., the restriction oligonucleotide is added in excess of what?). Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 8 recites the limitation “the first RCP is amplified during or after step (c) or (d), but before step (e)”. However, claim 1, from which claim 8 depends, recites the “further amplification” of the RCP as part of step (c). Therefore, claim 8 does not require all limitations of claim 1, from which it depends. Claim 17 recites the same limitation as claim 8, and is rejected for the same reason.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 1-3, 7-8, 14-15, 17, 19-20, 27 and 29 are being examined, and are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637